Citation Nr: 0207117	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death. 

2.  Entitlement to Dependants' Educational Assistance (DEA) 
allowance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974.  He died on October [redacted], 1998.  The appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant service 
connection for the veteran's cause of death.

A personal hearing was to be held in January 2000 at the 
Jackson, Mississippi, RO.  However, the appellant failed to 
report to her rescheduled hearing.  

In an October 2000 decision, the Board denied service 
connection for the cause of the veteran's death and denied 
entitlement to DEA benefits.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in May 2001, the Court vacated the Board's 
October 2000 decision and remanded the matter for 
readjudication consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5013A, 5106, 5107, 5126 (West Supp. 2001).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim for service connection for the 
veteran's cause of death has been obtained and examined, and 
all due process concerns as to the development of the claim 
have been addressed.

2.  The immediate cause of the veteran's death in October 
1998 was identified as adenocarcinoma of the cecum with liver 
metastasis.

3.  The veteran's adenocarcinoma of the cecum with liver 
metastasis was not present during service or manifested to a 
compensable degree within one year subsequent to his 
separation from service, nor is it shown to be related to his 
service.

4.  The veteran was service-connected for nodular 
lymphohistiocytic lymphoma due to exposure to Agent Orange, 
rated as 30 percent disabling, and also received a 
noncompensable (zero percent) disability rating for status 
post medial meniscectomy of the left knee, prior to his death 
in October 1998.

5.  Neither the service-connected nodular lymphohistiocytic 
lymphoma nor the service-connected status post medial 
meniscectomy of the left knee caused or contributed 
substantially or materially to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  As adenocarcinoma of the cecum with liver metastasis was 
not incurred in or aggravated by service, and is not presumed 
to have been incurred during service, service connection for 
the cause of the veteran's death is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The veteran's service-connected disabilities were neither 
the principal or contributory cause of his death.  
38 U.S.C.A. § 1310 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.312 (2001).

3.  The appellant is not entitled to receive a DEA allowance.  
38 U.S.C.A. § 3501 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.807 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for the Veteran's Cause 
of Death 

The appellant contends that the veteran's service-connected 
nodular lymphohistiocytic lymphoma, due to Agent Orange 
exposure, was a contributory cause of his death from cancer 
of the cecum.  After reviewing the record, the Board finds 
that the evidence does not support her contentions and her 
claim for service connection for the cause of the veteran's 
death must fail.

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312 (2001).  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § § 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  In 
addition, certain disorders - including malignant tumors -- 
are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one-year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2001).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2001).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c).

In this case, the veteran died in October 1998.  The 
veteran's death certificate lists the immediate cause of his 
death as adenocarcinoma of the cecum with liver metastasis. 
Based on the evidence, the cause of the veteran's death was 
not incurred in or aggravated by service.  The veteran's 
service medical records did not contain a diagnosis of 
adenocarcinoma of the cecum with liver metastasis and the 
veteran was not diagnosed with cancer of the cecum until many 
years following discharge from service.  

Prior to his death, the veteran was service-connected for 
nodular lymphohistiocytic (non-Hodgkin's) lymphoma due to 
Agent Orange exposure, with a 30 percent rating.  He also 
received a noncompensable (zero percent) disability rating 
for status post medial meniscectomy of the left knee.  The 
Board must now determine if either of the veteran's service-
connected disabilities was a contributory cause of the 
veteran's death.

It is neither contended nor shown that the service-connected 
status post medial meniscectomy of the left knee was a 
contributory cause of the veteran's death.  In this regard, 
the Board notes that, generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
38 C.F.R. § 3.312(c)(2).

It is contended that the veteran's service-connected nodular 
lymphohistiocytic lymphoma was a contributory cause of his 
death.  The claims folder contains two medical opinions that 
concern the issue of whether service-connected nodular  
lymphohistiocytic lymphoma was a contributory cause of death 
for the veteran.  

The VA treatment records contain an October 1998 consultation 
report that contains an assessment that the veteran's bowel 
obstruction was "likely secondary to the cecal mass but 
could also be due to recurrent lymphoma." 

In January 1999, Dr. Allred provided a medical opinion, which 
stated that there was no evidence to support a relationship 
between the adenocarcinoma of the cecum and the veteran's 
previous diagnosis of non-Hodgkin's lymphoma.  The physician 
also noted that there was no relationship between the 
veteran's chemotherapy for lymphoma and the development of 
adenocarcinoma of the cecum.

The Board considers the medical opinion of Dr. Allred to be 
more probative than the assessment in the consultation 
report, which concerned what was causing the veteran's bowel 
obstruction, rather than specifically considering whether his 
fatal adenocarcinoma was related to his service-connected 
non-Hodgkin's lymphoma.  When there is conflicting medical 
evidence in a case, the evidence must be considered and 
weighed in terms of its persuasiveness.  The Board may not 
ignore the opinion of a treating physician; however, it is 
free to discount the credibility of that physician's 
statement as long as the Board provides an adequate report of 
reasons or bases for that determination.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01(1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The 1998 
consultation report states that the bowel obstruction 
experienced by the veteran before his death was likely 
secondary to the cecal mass but could also be due to 
recurrent lymphoma.  Even if this statement specifically 
concerned the immediate cause of the veteran's death, the 
Board notes that merely noting the possibility of a 
relationship between the veteran's service-connected 
disability and the immediate cause of his death would 
significantly reduce the value of the medical opinion.  See 
Timberlake v. Gober, 14 Vet. App. 122, 130-31 (2000), citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In 
contrast, Dr. Allred was quite clear in stating that there 
was no relationship between the fatal adenocarcinoma of the 
cecum and the veteran's previous diagnosis of non-Hodgkin's 
lymphoma.  Based on the reasons cited above, the Board finds 
the medical opinion by Dr. Allred to be the most probative 
evidence concerning whether the service-connected non-
Hodgkin's lymphoma was a principal or contributory cause of 
the veteran's death. 

The Board acknowledges that the appellant stated her belief 
that the veteran's lymphoma contributed to his death from 
cancer of the cecum.  The appellant has not demonstrated that 
she has the medical expertise that would render competent her 
statements as to the relationship between the veteran's cause 
of death and his service-connected disability.  Her opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 3.3 with 
respect to the relationship between the death of the veteran 
and his disability.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The appellant's statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

In brief, the medical evidence does not demonstrate that 
nodular  lymphohistiocytic lymphoma was a contributory cause 
of the veteran's death.  Dr. Allred's medical opinion stated 
that there was no evidence to support a relationship between 
the adenocarcinoma of the cecum and the veteran's previous 
diagnosis of non-Hodgkin's lymphoma.  Only one physician, Dr. 
Tames, stated that the veteran's immediate cause of death 
could be due to his recurrent lymphoma.  His medical opinion 
was found to be less probative than that of the other 
physician, Dr. Allred.  

The evidence does not support a conclusion that either 
service-connected disability was a principal or contributory 
cause of the veteran's death.  Moreover, the evidence also 
shows that the post service manifestation of adenocarcinoma 
of the cecum with liver metastasis - which is the named cause 
of the veteran's death -- was in no manner related to 
service, or to an inservice event.  The Board therefore 
concludes that the preponderance of the evidence is against 
the appellant's claim for entitlement to service connection 
for the cause of veteran's death. 

II.  Entitlement to DEA benefits

The appellant seeks to receive Dependents' Educational 
Assistance (DEA).  Basic eligibility for DEA exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected was in existence at the 
date of the veteran's death; or (4) died as a result of a 
service-connected disability; or (if a service person) (5) is 
on active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a foreign Government or power.  The issue of 
entitlement to DEA in this case depends on whether the 
veteran died as a result of a service-connected disability.  
As the appellant's claim for service connection for the cause 
of the veteran's death is denied, entitlement to DEA benefits 
is also denied.  See 38 U.S.C.A. § 3501 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.807 (2001).

III.  Veterans Claims Assistance Act of 2000

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the appellant of the evidence necessary to support her claim 
for entitlement to service connection for the veteran's cause 
of death.  The appellant has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  All evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  The RO also obtained an 
opinion concerning the possible relationship between the 
service-connected non-Hodgkin's lymphoma and the 
adenocarcinoma of the cecum, to which the veteran's death was 
attributed.  The Board finds that VA's duties to assist the 
claimant and to notify her of the evidence necessary to 
substantiate her claim have been satisfied.

ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to DEA benefits is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

